DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Species B, claims 1, 4-6 and 20-22 in the reply filed on March 10, 2021 is acknowledged.  The traversal is on the ground(s) that the shared technical features between Groups I & II, Species A, B, (i), (ii), (a) and/or (b) are special technical features not found in the prior art, particularly the art found in the international search of November 2, 2017.  These arguments are moot given the art rejections of independent claim 1, as set forth below, showing that there is no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features.  
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed October 22, 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Particularly there is no English translation of “Written opinion of PCT/CN2017/081630.”  Therefore, this reference has been crossed out and it has not been considered, however the other documents in the information disclosure statement are being considered by the examiner.

Examiner’s Comments
Regarding the term “spatial light modulator” – in the art a spatial light modulator generally is is an object that imposes some form of spatially varying modulation on a beam of light and are generally associated with the elements that transform light based on a signal to an image, e.g. digital micromirror device in a DLP display, a liquid crystal on silicon device in an LCD, etc.  Applicant is using the term to describe an electrically addressed variable lens.  For purposes of examination the examiner will interpret “spatial light modulator” as an electrically addressed variable lens.  This interpretation is reasonable and well within the grasp of the ordinarily skilled and consistent the broadest reasonable interpretation in light of the specification as is required be the MPEP §2111.

Drawings
The drawings are objected to because in figure 1d there is an unlabeled element between the eye and light guide device 108.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Regarding claim 20 “wherein the first and/or second spatial light modulator further simulates glasses and compensates diopter and astigmatism based on signals generated by the control circuit” is not enabled by the specification, see MPEP 2164.01.  The specification repeats similar language and does not have any directions or working examples of any algorithms or systems that correct vision defects requiring diopter correction and/or correction of astigmatism, failing Wands factors F and G.  Further one skilled in the art of display apparatus, particularly an augmented reality display, would be expected to be knowledgeable about creating an in focus image, further having a lens to correct vision deficiencies of the world view would be within the skill level of one in the art.  However compensating for vision deficiencies, particular astigmatism, using one and/or two SLMs, i.e. programmable lenses, one of ordinary skill would require more instruction than stating said function without some further guidance and/or instruction, see Wands factors A-E.  Considering all the evidence, as a whole, the examiner concludes that one of ordinary skill in the art would need to engage in undue experimentation to make or use the invention based on the content of the disclosure.
1.  Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996).  As set forth above the specification repeats similar language and does not have any directions or working examples of any algorithms or systems that correct vision defects requiring diopter correction and/or correction of astigmatism.  Given the lack of disclosure and the lack of embodiments the examiner concludes that the application fails to reasonably convey that the inventors, at the time the application was filed, had possession of the claimed invention, see MPEP 2163.04.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 “wherein the first spatial light modulator is configured to change modulation pattern or content based on electronic signals generated by the control circuit, to dynamically adjust spatial distances” particularly “to dynamically adjust spatial distances” has clarity issues.  It is unclear if the first SLM is physically moving elements within the display apparatus or if it is adjusting the focal inter alia abstract, the examiner assumes the latter.  The examiner would suggest and for purposes of examination use “wherein the first spatial light modulator is configured to change modulation pattern or content based on electronic signals generated by the control circuit, to dynamically adjust spatial imaging distances.”
Claims 4-6 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Regarding claim 4 “wherein the display unit and the first spatial light modulator are transparent display units” has clarity issues.  Particularly referring to both the display unit and the first SLM as display units is confusing.  It is unclear if the first SLM is now a display unit or if the display unit and the first SLM are transparent (assumed).  The examiner would suggest and for purposes of examination use “wherein the display unit and the first spatial light modulator are transparent 
Claims 5-6 and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 4 and therefore have the same deficiencies.
Regarding claim 21 “wherein the first and/or second spatial light modulator is an LCD or an LCoS spatial light modulator” particularly “LCD or an LCoS” has clarity issues.  Abbreviations do not clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.  Further in this case LCD is an abbreviation for liquid crystal display and it is further unclear if the first and/or second SLMs are first SLM is now displays or if applicant meant they can be liquid crystal devices.  The examiner would suggest and for purposes of examination use “wherein the first and/or second spatial light modulator is a liquid crystal or a liquid crystal on silicon spatial light modulator”
Regarding claim 22 “wherein the first and/or second spatial light modulator adopts phase modulation” particularly “adopts” has clarity issues.  It is unclear if (1) one or both of the spatial modulators are phase based modulators or if (2) one or both of the spatial modulators additionally modulates phase.  In light of the specification, see inter alia paragraph [0050], the examiner assumes operates by changing phase distribution.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Insofar as it is understood claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kress et al. US Patent Application Publication 2015/0212326.
Regarding claim 1 Kress discloses a display apparatus (title e.g. figure 2A optical system 200), comprising: a control circuit (e.g. control circuitry 250); a display unit (e.g. display module 205), configured to generate images (paragraph [0030] “control circuitry 250 is configured to control display module 205 to include a first image, a second image, and a third image in image light 207”); and a first spatial light modulator (e.g. tunable lens 233), set in front2 of the display unit and connected to the control circuit (se figure 2A), wherein the first spatial light modulator is configured to change  

Insofar as they are understood claims 1, 4-5 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lam US Patent Application Publication 2018/0217377.
Regarding claim 1 Lam discloses a display apparatus (title & paragraph [0002] “augmented reality (AR) head mounted displays (HMD)” e.g. figures 4A-5), comprising: a control circuit (paragraph [0004] e.g. controller 540); a display unit (paragraph [0004] e.g. waveguide display 510), configured to generate images (paragraph [0005]); and a first spatial light modulator (e.g. focusing assembly 520), set in front of the display unit and connected to the control circuit (see figure 5), wherein the first spatial light modulator is configured to change modulation pattern or content based on electronic signals generated by the control circuit, to dynamically adjust spatial imaging distances (inter alia paragraph [0004 & 0052] “controller that controls the focusing assembly” & “controller generates multi-focal instructions … and provides the multi-focal instructions to the focusing assembly and compensation assembly for adjusting focus”).
Regarding claim 4 Lam disclose the display apparatus according to claim 1, as set forth above.  Lam further discloses it is further comprising a second spatial light modulator (e.g. compensation assembly 530) set behind the display unit (see figure 5), wherein the display unit (e.g. 510) and the first spatial light modulator (e.g. 520) are transparent (inherent for an AR-HMD, see figure 5); and the second spatial light modulator compensates ambient light to compensate changes generated when the ambient light passes through the first spatial light modulator and the display unit, so that light-field changes inter alia abstract “compensation assembly compensates the optical power of the focusing assembly”).
Regarding claim 5 Lam disclose the display apparatus according to claim 4, as set forth above.  Lam further discloses wherein polarization directions of modulation images output by the first spatial light modulator and modulated ambient light output by the second spatial light modulator are the same (inter alia paragraph [0060] notes the focusing and compensation assemblies, i.e. 1st & 2nd SLMs, each have two GPLs 522 & 526 and 532 & 536, respectively, with orthogonal axes and figure 3C shows when GLPs have orthogonal axes, e.g. 345 & 355 the polarization in and out both assemblies would be the same).
Regarding claim 22 Lam disclose the display apparatus according to claim 4, as set forth above.  Lam further discloses wherein the first and/or second spatial light modulator operates by changing phase distribution (the GPLs are geometric phase lenses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as it is understood claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lam US Patent Application Publication 2018/0217377 in view of Escuti et al. US Patent Application Publication 2016/0011353.

Lam is silent regarding composition of the GPL and adjustable HWP elements.  Specifically Lam does not disclose wherein the first and/or second spatial light modulator is a liquid crystal or a liquid crystal on silicon spatial light modulator.
Escuti teaches geometric phase elements (title) that may be configured as a lens (inter alia paragraph [0014]) for use in displays (paragraph [0087]) that uses a liquid crystal layer (paragraph [0088]) for the purpose of providing a lens effect (paragraph [0088]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the light modulators in the display apparatus as disclosed by Lam to be liquid crystal or a liquid crystal on silicon based elements as taught by Escuti for the purpose of providing the lens effect.

Allowable Subject Matter
Insofar as it is understood claim 6 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 6 the prior art taken either singly or in combination fails to anticipate or fairly suggest the display apparatus as claimed.  Specifically none of the prior art either alone or in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blum et al. US Patent Application Publication 2018/0348524; in regards to a similar device.
Vallius US Patent Application Publication 2017/0184848; in regards to a similar device, one embodiment, see figure 6, that reads on at least claims 1 and 4; and another embodiment, see figure 7, that has a polarizer on the world-side of the display.  However it fails to teach the combination of both elements in the order of claim 6 or a motive to combine the two embodiments.  
Gupta et al. US Patent Application Publication 2014/0211146; in regards to a similar device incorporating prescription lenses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                         March 23, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a point of clarity the written description requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly and Co., Fed. Cir. 2010, see MPEP 2161.
        2 The terms “front” and “behind” are not interpreted to mean a particular direction or orientation, however “front” and “behind” are interpreted to mean opposite sides of an element.